Citation Nr: 0709428	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  06-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to February 
1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from an October 2005 RO decision by which service 
connection for hearing loss, residuals of otitis externa, and 
tinnitus was denied.  The veteran has appealed the denial of 
service connection for hearing loss and tinnitus.  His case 
has been advanced on the Board's docket.  38 C.F.R. 
§ 20.900(c) (2006).  


FINDINGS OF FACT

1.  By an October 1971 rating decision, the RO denied service 
connection for hearing loss on the grounds that the evidence 
did not show that the veteran had any hearing loss.  The RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.  

2.  A July 2005 VA audiometric examination shows that the 
veteran now has current hearing loss by VA standards and 
tinnitus.

3.  The veteran's hearing loss or tinnitus is not 
attributable to any injury or disease during active military 
service.

4.  Sensorineural hearing loss is not shown to have been 
diagnosed or otherwise manifested during the one-year period 
following the veteran's separation from active service.  


CONCLUSIONS OF LAW

1.  The October 1971 decision denying service connection for 
hearing loss is final.  38 C.F.R. §§ 19.112, 19.118 (1971).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for hearing loss.  38 
U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.385 (2006).

3.  The veteran's hearing loss is not the result of disease 
or injury incurred in or aggravated by active military 
service; sensorineural hearing loss may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2006).

4.  The veteran's tinnitus is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims for service 
connection, a VCAA notice letter was sent in June 2005, prior 
to the RO's October 2005 decision.  That letter informed the 
veteran of the evidence necessary to establish service 
connection.  He was notified of his and VA's respective 
duties for obtaining evidence.  He was asked to send 
information describing additional evidence for VA to obtain, 
and to send any medical reports that he had.  

The Board acknowledges that the letter did not contain any 
specific notice with respect to reopening previously denied 
claims or how a rating or an effective date would be assigned 
if service connection was established; however, the claim to 
reopen will be decided in the veteran's favor and the other 
questions are not before the Board currently.  Indeed, as set 
forth below, the Board has determined that the claims of 
service connection must be denied.  Consequently, no rating 
and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his VA treatment 
(the veteran did not identify any private treatment).  He was 
afforded a VA examination relating to his claims for service 
connection for hearing loss and tinnitus during July 2005.  
The veteran has not identified and/or provided releases for 
any other relevant evidence that exists and can be procured.  
Therefore, no further development action is warranted.

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from qualifying service, the condition 
may be presumed to have been incurred in or aggravated by 
service, notwithstanding that there is no in-service record 
of the disorder.  38 C.F.R. §§ 3.307, 3.309 (2006).

Here, the record shows that, in October 1971, the RO denied 
the veteran's claim for service connection for hearing loss.  
The RO notified the veteran of its decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  As a result, the RO's decision became final.  See 
38 C.F.R. §§ 19.112, 19.118 (1971).  His claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last prior final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

A.  New and Material Evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384; see also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2006). "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006). In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In the present case, the veteran was afforded a VA 
audiometric examination in July 2005 that resulted in a 
diagnosis of hearing loss and tinnitus.  In connection with 
the October 1971 decision, the veteran had not provided any 
evidence of hearing loss, and he had stated that he had not 
sought treatment for hearing loss since service.  At that 
time he was not afforded a VA audiometric examination.  
Therefore, the current diagnosis of hearing loss relates to 
an unestablished fact necessary to substantiate the veteran's 
claim (i.e., that he does have current disability), is 
neither cumulative nor redundant of the evidence that was of 
record in October 1971, and, presuming its credibility, 
raises a reasonable possibility of substantiating his claim.  
The evidence submitted is therefore new and material, and the 
claim is reopened.

B.  Service Connection for Hearing Loss and Tinnitus

In a March 2006 statement in support of his claims, the 
veteran said that during World War II he was assigned to a 
naval destroyer in the South Pacific with bombardment duties 
at different islands that had been invaded by Japanese 
forces.  His duties included being on a 40-millimeter gun, 
work as a deckhand, and as an aft watchman.  He used cotton 
to protect his ears and hearing.  He contends that he 
acquired an abscess in his ear as a result of using dirty 
cotton.  The ship's doctor lanced the ear, but he says that 
the ear gave him problems, even to the present time.  On May 
11, 1945, the ship was attacked by Kamikaze pilots.  A 
Kamikaze plane crashed and exploded near him.  He was given a 
watch after his discharge from service in 1946 and he could 
not hear it ticking.  He applied for employment at Alcoa, but 
was refused employment because he did not pass the hearing 
test.  In his May 2006 VA Form 9, the veteran claimed his 
hearing loss and tinnitus were caused by his exposure to 
acoustic trauma during service.  The record contains a copy 
of an internet history of the May 11, 1945, attack on his 
ship, and a Presidential Unit Citation that memorializes the 
attack.  The veteran's April 2005 claim for service 
connection for hearing loss is based on his claim of exposure 
to acoustic trauma in service.  

In the present case, the veteran's service medical records 
show that on February 23 1945, the veteran was treated aboard 
ship for a furuncle in his right ear.  On February 25, 1945, 
the veteran was admitted to sick bay for treatment of the 
furuncle.  He was administered antibiotics, and the furuncle 
was incised and drained.  All tenderness and edema 
disappeared within 48 hours of penicillin therapy, as well as 
systemic signs.  The veteran was discharged for return to 
duty on March 7, 1945.  There is no further mention of a 
problem with the veteran's ear(s) during service.  The 
veteran's separation physical examination report shows that 
his hearing was 15/15, bilaterally, based on the whispered 
and spoken voice tests.

The earliest and only objective evidence of hearing 
disability consists of the report of a July 2005 examination 
by a VA audiologist.  (The same audiologist had examined the 
veteran in June 2005, and had noted that the veteran had mild 
to profound hearing loss with good word recognition 
bilaterally, but that report did not contain audiometric 
scores).  The July 2005 audiometric report shows that the 
veteran had puretone thresholds of 35, 45, 60, 80, and 95 
decibels in his right ear, and thresholds of 35, 55, 70, 70, 
and 75 decibels in his left ear, at 500, 1000, 2000, 3000, 
and 4000 Hertz, respectively.  See 38 C.F.R. § 3.385 (2006).  
Speech recognition scores were 68 percent for the veteran's 
right ear, and 60 percent for his left ear.  (For VA 
purposes, impaired hearing is considered to be a 
"disability" only if the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater, or when speech recognition scores 
using the Maryland CNC test are less than 94 percent).

During the examination, the veteran reported a similar 
history of exposure to noise in service as noted above.  He 
also mentioned that, although he was not assigned to them, he 
was also exposed to the noise from five-inch guns.  After 
service, he worked as a brick mason on construction sites for 
his entire career, and he had done some hunting when he was 
younger.  He also reported that he had experienced chronic 
discharge from his right ear where the furuncle had been 
treated in service, and that his family physician provided an 
ointment for treating the discharge from his ear.  The 
veteran reported that bilateral tinnitus had been present for 
as long as he could remember, and it was heard more in his 
right ear, a constant ringing sound.  

The examiner noted that he had examined the veteran's ears on 
two occasions, and he had not seen any indication of 
inflammation, drainage, or any site that would actively 
drain.  However, he did recommend an otolaryngology follow-up 
examination of the reported chronic drainage in the right ear 
(but that would have no effect on the veteran's hearing 
thresholds).  The examiner diagnosed mild to profound 
sensorineural hearing loss in the right ear, and mild to 
severe sensorineural hearing loss in the left ear.  Noting 
that the veteran had normal hearing on discharge from service 
using the whispered and spoken voice tests, that no hearing 
loss or tinnitus was noted in the veteran's service medical 
records, that the treatment of the furuncle was not noted to 
be chronic, and that he veteran had worked in a relatively 
noisy occupation as a brick mason and had engaged in 
recreational hunting, the examiner opined that it was less 
likely than not that the veteran's hearing loss and tinnitus 
were related to military noise exposure.

Based on a review of the foregoing evidence, and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for hearing loss or tinnitus.  
Although the veteran asserts that his difficulties with 
hearing loss and tinnitus have existed since service and can 
be attributed to acoustic trauma in service, the record does 
not establish that he has the medical training necessary to 
offer competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  The only medical 
opinion to address the matter of etiology consists of the 
report from the VA audiologist, referenced above, who has 
opined that it is not likely that the veteran's hearing loss 
and tinnitus are service related.  Under the circumstances-
given the lack of objective evidence of hearing loss until 
many years after service, which is probative evidence 
regarding onset, and the uncontradicted medical opinion from 
the VA audiologist-the Board concludes that the greater 
weight of the evidence is against the veteran's claims.

In a February 2007 statement filed with the Board, the 
veteran's representative disputes the VA audiologist's 
conclusion that the veteran's hearing loss and tinnitus are 
not likely service related.  He contends that the 15/15 
whisper and voice test in the military should be ignored, 
exposure to acoustic trauma should be conceded, and that 
documentation of hearing loss and tinnitus in service medical 
records is not necessary to connect his difficulties to 
service if damage to the ears can be shown, citing Godfrey v. 
Derwinski, 2 Vet. App. 352 (1992).  In this regard, the Board 
notes, first, that it does not question that the veteran was 
exposed to acoustic trauma in service.  Nor does the Board 
question that he presently suffers from hearing loss and 
tinnitus.  However, in order for his claims to be granted, 
consistent with Godfrey, the record would have to contain 
competent evidence linking the present disorders to service.   
Here, there is no such evidence.  Indeed, as noted above, the 
only medical opinion of record that speaks to the 
relationship between his current disabilities and service is 
an unfavorable one.  Godfrey cannot be read to provide for 
the grant of service connection in the absence of competent 
evidence linking the current disability to service; nor can 
it be read to stand for the proposition that an examiner must 
unequivocally disregard certain facts presented on the 
record-such as a finding of 15/15 hearing at separation, or 
the lack of in-service documentation of hearing loss and 
tinnitus-when formulating an opinion as to nexus.  The Board 
is satisfied that the VA audiologist's opinion is adequate 
for deciding this appeal.

The veteran's representative also contended that 38 C.F.R. 
§ 3.304(d) had application in the present case.  That 
regulation provides "Combat. Satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation."  However, in the present case there are 
official service medical records which demonstrate the level 
of hearing acuity.  Moreover, even when acoustic trauma 
during service is conceded, the medical opinion evidence is 
against the claim.  

Consequently, for the reasons stated previously, the claims 
for service connection for hearing loss and tinnitus must be 
denied.  


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


